USCA11 Case: 20-10239   Document: 60-1      Date Filed: 12/15/2022    Page: 1 of 3




                                                  [DO NOT PUBLISH]

                                   In the

                United States Court of Appeals
                        For the Eleventh Circuit
                         ____________________

                                No. 20-10239
                          Non-Argument Calendar
                         ____________________
       NEIL SEAN FAGAN,
                                                               Petitioner,
       versus
       U.S. ATTORNEY GENERAL,


                                                              Respondent.


                         ____________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         Agency No. A026-847-908
                         ____________________
USCA11 Case: 20-10239      Document: 60-1      Date Filed: 12/15/2022     Page: 2 of 3




       2                       Opinion of the Court                 20-10239

       Before JORDAN, GRANT, and LAGOA, Circuit Judges.
       PER CURIAM:
               Neil Sean Fagan, proceeding pro se, petitions for review of
       an order of the Board of Immigration Appeals dismissing his appeal
       of the immigration judge’s (a) denial of his motion to terminate re-
       moval proceedings and (b) finding that he was removable under
       former INA § 237(a)(2)(A)(ii), 8 U.S.C. § 1227 (a)(2)(A)(ii). On ap-
       peal, Mr. Fagan argues that he is a United States citizen based on
       the concept of derivative citizenship established by former INA
       § 321(a), 8 U.S.C. § 1432(a).
              Following a review of the record, and applying summary-
       judgment principles, see Garza-Flores v. Mayorkas, 38 F.4th 440,
       444 (5th Cir. 2022), we conclude that there is a genuine dispute of
       material fact as to Mr. Fagan’s claim of citizenship. For example,
       both Mr. Fagan and the government have submitted immigration
       (and other) documents which support their respective positions.
       Accordingly, we transfer this proceeding to the U.S. District Court
       for the Southern District of Georgia—the district where Mr. Fagan
       resides—for a de novo hearing on the nationality claim. See 8
       U.S.C. § 1252(b)(5)(B) (“If the petitioner claims to be a national of
       the United States and the court of appeals finds that a genuine issue
       of material fact about the petitioner’s nationality is presented, the
       court shall transfer the proceeding to the district court of the
       United States for the judicial district in which the petitioner resides
       for a new hearing on the nationality claim and a decision on that
       claim as if an action had been brought in the district court under
USCA11 Case: 20-10239      Document: 60-1     Date Filed: 12/15/2022     Page: 3 of 3




       20-10239               Opinion of the Court                         3

       section 2201 of Title 28.”). The district court should seek to appoint
       or obtain counsel (including pro bono counsel) for Mr. Fagan be-
       fore adjudicating the nationality issue.
              We hold Mr. Fagan’s petition for review in abeyance pend-
       ing the resolution of the nationality claim in the district court. See
       Duarte-Ceri v. Holder, 630 F.3d 83, 91-92 (2d Cir. 2010); Ayala-Vil-
       lanueva v. Holder, 572 F.3d 736, 740 (9th Cir. 2009). Once the dis-
       trict court has resolved Mr. Fagan’s claim of nationality, it shall
       transmit its order and judgment and the record to this court. The
       parties will be provided an opportunity to file supplemental briefs
       addressing the district court’s order.
               One more matter warrants discussion. At the moment,
       there is a small circuit split on whether, following a transfer to a
       district court pursuant to § 1252(b)(5)(B), the losing party on the
       nationality issue needs to file a new notice of appeal to obtain re-
       view of the nationality ruling. Compare Demirchyan v. Holder,
       641 F.3d 1141, 1142-43 (9th Cir. 2011), with Ricketts v. Att’y Gen.,
       897 F.3d 491, 495-96 (3d Cir. 2018). Although we do not express
       any views on the issue today, we counsel Mr. Fagan and the gov-
       ernment to file a timely notice of appeal in case they wish to seek
       review of the district court’s nationality determination. If a new
       appeal is docketed, it will be consolidated with the present appeal.
           MATTER TRANSFERRED TO THE U.S. DISTRICT
       COURT FOR THE SOUTHERN DISTRICT OF GEORGIA.